Interim Decision #2874

MATTER OF ANABO

In Deportation Proceedings
A-34164113
Decided by Board July 10, 1981
(1) The married son of a United States citizen was excludable at entry under section 212
(a)(19) of the Act, 8 U.S.C. 1182(a)(19), for failing to disclose his marriage and was,
therefore, also excludable under section 212(a)(20), of the Act, 8 U.S.C. 1182(a)(20), for
having entered the United States with an invalid first-preference visa as the unmarried
son of a United States citizen, but was not excludable under section 212(a) (14) of the
Act, 8 U.S.C. 1182(a)(14), for failure to possess a labor eertMeation. Matter of Wong,
16 I&N Dec. 87 (BIA 1977); Matter of Montemayor, 15 l&N Dec. 353 (BIA 1975), distinguished.
(2) The legislative history of section 212(a)(14) reflects that Congress did not intend that
the son of a petitioning United States citizen be excludable under that section.
(3) Section 241(1) of the Act, 8 U.S.C. 1251(0, waives excludability at entry under sections
212(2)(19) and 212(ag20) where the alien was otherwise admissible at entry.
(d) The evasion of restrictive quotas by improperly entering as a first-preference immigrant does not render a respondent a nonpreference alien at entry for purposes of
excludability under section 212(a)(14) when he was classifiable as a fourth-preference
immigrant if his marriage had been disclosed and, therefore, respondent is entitled to
a waiver of the charges of deportability under section 241(0.
(5) Acknowledgement by the father renders a child legitimate under the Uniform Parentage Act, California Civil Code Sections 7000-7018.
CHARGE:
Order: Act of 1952—Sec. 241(a)(1) [8 U.S.C. 1251(a)(1)1—Excludable at time of entry
under sec. 212(a)(20)18 U.S.C. 1182(a)(20)1—No valid immigrant
visa
Sec. 241(a)(1) [8 U.S.C. 1251(a)(1)1—Excludable at time of entry
under Sec. 212(0(10) [8 U.S.C. 11E2(0(19)1 —Visa obtained by

fraud or misrepresenting a material fact
Lodged: Sec. 241(a)(1) [8 U.S.C. 1251(a)(1)1—Excludable at time of entry under sec.
212(a)(14) [8 U.S.C. 1182(a)(14)1—No valid labor certification
OF Seevice:
Brian H. Simpson
Trial Attorney

ON BEHALF

ON BEHALF OF RESPONDENT:

Donald I.. Ungar, Esquire
Simmons, Ungar and Pohlam
517 Washington Street
San Francisco, California 94111

By: Milhollan, Chairman; Maniatis, Maguire, and Morris, Board Members
87

Interim Decision #2874
The respondent appeals from the August 14, 1979, decision of the
immigration judge denying his application for termination of the proceedings pursuant to section 241(t) of the Immigration and Nationality
Act, 8 U.S.C. 1251(f). The appeal will be sustained and the proceedings
terminated.
The respondent is a native and citizen of the Philippines who was

admitted into the United States as a lawful permanent resident cm
January 26, 1973, in possession of a first-preference immigrant visa as
the unmarried son of a United States citizen. See section 203(a)(1) of the
Act, 8 U.S.C. 1153(a)(1). On August 14, 1979, the immigration judge
concluded that the respondent was deportable by virtue of being excludable at entry under sections 212(a)(19) and (20) of the Act, 8 U.S.C.
1182(a)(19) and (20). The basis for excludability was the fact that he had
entered into a marriage ceremony prior to entering the United States as
the unmarried son of a United States citizen.
On December 27, 1969, the respondent had married a Filipino woman
at Tanag, Bezal, the Philippines, and had not terminated that marriage

prior to immigrating into the United States as the first-preference unmarried son of a United States citizen instead of as a married son, entitled
only to a fourth-preference immigrant visa pursuant to section 203(a)(4)
of the Act, 8 U.S.C. 1153(a)(4) (Tr. pp: 1-3) (Ex. 1, 3, 4, 5). Deportability
was clearly established that the respondent was excludable at entry
under sections 212(a)(19) and 212(a)(20) since he immigrated with an
invalid first-preference visa he obtained by concealing his marriage.
This constitutes clear, convincing, and unequivocal evidence of deportability as required by Wood* v. INS, 385 U.S. 276 (1966) and 8 C. F. E. .
242.14(a).
The respondent then claimed that he was entitled to a waiver of the
charges of deportability pursuant to section 241(f) of the Act, 8 U. S. C.
1251(0. The Service responded by contending that the respondent was
ineligible for section 241(0 relief because he was also excludable at entry
under section 212(a)(14) of the Act, and lodged a charge under that
section at the deportation hearing.
The respondent is listed as the father of a United States citizen in a
Certificate of Live Birth issued by the State of California (Ex. 2). It
states that on August 2, 1977, a female child was born to the respondent
and a woman named Judy Jackson in Oakland, California. Such acknowledgement renders the respondent's daughter his child for immigration
purposes. See Kaliski v. District Director, 620 F.2d 214 (9 Cir. 1980);
Matter of Fulgencio, 17 UN Dec. 471,(BIA 1980); 1976 Uniform Parentage Act, California Civil Code Sections 7000-7018. Consequently, the
respondent sought a waiver r f deportability pursuant to section 241(f)
which reads as follows:
(f) The provisions of this section relating to the deportation of aliens within the United

88

Interim Decision #2874
States on the ground that they were excludable at the time of entry as aliens who have
sought to procure, or have procured visas or other documentation, or entry into the
United States by fraud or misrepresentation shall not apply to an alien otherwise
admissible at the time et 'entry who is the spouse, parent, or a child ea United Slates
citizen or of an alien lawfully admitted for permanent residence. (Emphasis supplied.)

The language of the section expressly covers the language of section
212(a)(19) of the Act, mandating a waiver of deportability for being
excludable at entry for qualifying respondents. In addition, the waiver

provision has been read liberally to reach evasion of quota restrictions in

INS v. Errico, 385 U.S. 214 (1966), and excludability under 212( a)(20)
for the entry with the invalid visa which results from the fraud. Matter
of Da Lonzba, 16 I&N Dec. 616 (BIA 1978); Matter of Agustin, 17
I&N Dec. 14 (BIA 1979).
However, when the respondent is also excludable under section
212(a)(14) of the Act, section 241(f) is ineffective to remove deportability
because such a respondent does not meet the statutory requirement
that he be "otherwise admissible at the time of entry for 241(0 relief."
Reid v. INS, 420 U.S. 619 (1975); Chow v. INS, 641 F.2d 1384 (9 Cir.
1981), Matter of Gcntzatez, 10 I&N Dec. 564 (BIA 1978). The respondent's

position is that he was "otherwise admissible" because he was not excludable at entry under section 212(a)(14). He contends that he was exempt
from the requirements of section 212(a)(14) because he was the son of a
United States citizen and thus entitled to preference status under section 203(a)(4) of the Act. The immigration judge disagreed, concluding
that the respondent was not entitled to be considered a fourth-preference
immigrant for 212(a)(14) excludability purposes because such a preference had not been accorded him in a visa petition approved by the
Attorney General pursuant to section 203 of the Act (i.j. dec. pp. 3-4).
The respondent appealed to this Board.
• Neither this Board nor the courts have previously addressed the question of whether an alien who would have been exempt from the labor
certification requirement under another preference classification than
the one improperly received, would be eligible for section 241(f) relief as
being "otherwise admissible" at the time of entry into the United States.
The great majority of cases involving a section 212(a)(14) charge as a
result of material misrepresentation of marital status involve married
sons or daughters of lawful permanent residents and sham marriages.

Section 212(a)(14) operates as an alternative ground of inadmissibility
for aliens concealing a marriage that precedes admission into the United
States as the second-preference son or daughter of a lawful permanent
resident pursuant to section 203(a)(2). Matter of Wong, 16 I&N Dec. 87
(BIA 1977); Matter of Agustin, supra. This results from the fact that
there is no preference classification under the Act for the married sons
and daughters of lawful permanent residents, therefore, uptin marriage,

such an alien becomes a nonpreference immigrant.
89

Interim Decision #2874
A similar outcome occurs when the alien sought entry as a spouse
pursuant to a sham or invalid marriage. See Cacho v. INS, 547 F.2d
1057 (9 Ch.. 1976); Matter of Montemayor, 15 I&N Dec. 353 (BIA 1975).
That outcome, however, is not necessarily applicable when the respondent sought entry as a first-preference unmarried son of a United States
citizen, despite having married. The language of section 212(a)(14) specific/illy limits its application to "preference immigrant aliens described under 203(a)(3) and (6) and to nonpreference immigrant aliens described
in section 203(a)(8)" which do not require a petitioning relative. The
married son or daughter of a petitioning United States citizen is entitled
to a fourth-preference immigrant visa pursuant to section 203(a)(4).
The legislative history of the last amendments to section 212(a)(14)
indicates that Congress did not intend to make close relatives of United
States citizens excludable under that section. The Senate Report accompanying the bill explicitly states ". . . these provisions are not applicable
in the case of immediate relatives or in the case of certain other close
relatives of United States citizens . . . where petitions have been filed
by citizens . . . . In those cases there is a clear responsibility assumed by

citizens ... who have filed petitions for their relatives to come to the
United States and as a consequence such certification by the Secretary
of Labor is deemed unnecessary." S. Rep. No. 748, 89th Gong. 1st Sess.
7, reprinted in 1965 U.S. Code Cong. and Ad. News 3320, 3334. It is clear
that Congress did not intend section 212(a)(14) excludability to include
sons and daughters of a United States citizen who qualify for a preference immigration status and who are the beneficiaries of a visa petition
filed by their citizen parent, merely because they failed to disclose a
marriage, and thereby obtained a higher immigration preference.
A key element in qualifying for the 212(a)( 14) exemption is that the
citizen relative must have filed a visa petition on the alien's behalf that
would result in the exemption. Thus, in Matter of Haller, 12 I&N Dec.

319 (BIA 1967), we held that an alien seeking adjustment of status as a

nonpreferenee,immigrant was not entitled to an exemption from the
labor certification requirement despite the fact that he was married to a
United States citizen because she had not filed a visa petition on his
behalf. In visa petition proceedings only the petitioner has standing to
confer immigration benefits and contest a denial of a, visa petition by the

District Director. Matter of Kurys, 11 I&N Dec. 315 (BIA 1965); Matter
of C-, 9 I&N Dec. 597 (BIA 1962). In the present case, the respondent's
United States citizen father had filed a visa petition on his behalf. An
unrebutted finding had been made that the respondent was the son of a
United States citizen. The failure to disclose his married status rendered him excludable under section 212(a)(19) for failing to disclose
material facts, and section 212(a)(20) for holding an invalid first.;

preference visa, since he was not unmarried as described in section
90

Interim Decision #2874
203(a)(1). However, the nondisclosure does not render him excludable
under section 212(2)(14) where the same visa petition filed would have
entitled him to fourth-preference status and a section 212(a)(14) exemption, had the marriage been timely disclosed. See 8 C.F.R. 204.5(a).
The Service finally contends that the respondent should also not be
considered otherwise admissible for section 241(f) purposes because visa
numbers were not available for fourth prefeienee immigrants when he
was admitted into the United States. In Matter of DaLomba, supra, we
specifiCally held that section 241(f) operated to waive the evasion of
restrictive quotas because of overriding family considetations. In Da
Lomba, we adopted the Ninth Circuit's position as stated in Cacho v.
INS, 547 F.2d 1057, 1060 (9 Cir. 1976). The court in Cacho explained
that the failure to have a quota number available was a requirement of
the former section 211(a) of the Act, 8 U.S.C. 1181(a) and that such
inadmissibility under section 211(a) of the Act, was held subject to a
section 241(0 waiver by the Supreme Court's decision in INS vs. Errico,
supra at 220. Cacho v. INS, supra, at 1060; cf. Reid v. INS, supra, at
-

027; Mum, N. INS, supra, at 1084. Consequently, we find that the respondent was otherwise admissible under the terms of section 241(f) and is,

therefore, entitled to such mandatory relief. The deportation proceedings are hereby terminated.
ORDER: The appeal is sustained and the deportation proceedings
are terminated.

91

